Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application No. JP2020-073487 filed on 04/16/2020 in Japan.  The certified copy has been received.
       Specification
The title of the invention has been changed and submitted on 04/25/2022.  
   
Allowable Subject Matter
Claims 1-4, 6, 10-20 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1, 2 and 6, the present invention from the present application discloses a cloud server and method in which “determining whether a request for a print job includes an attribute that is not supported by the cloud print service; and transmitting a response indicating that the request is successful to the client terminal in a case where it is determined in the determining that the request includes the attribute that is not supported by the cloud print service” which is allowable in combination with the other claimed limitations. 
As to claims 10, 14, 15 and 19 the present invention from the present application discloses a client terminal and method in which “transmit the print request including at least one print setting about the first attribute that is defined in the specification of the IPP and at least one print setting about the second attribute that is not defined in the specification of the IPP set by a user via the print setting screen to the print service, wherein even if the print request including the at least one print setting of the second attribute that is not defined in the specification of the IPP is transmitted in the transmitting, a request for printing to the print service succeeds and printing based on at least two print settings is executed by a printer” which is allowable in combination with the other claimed limitations. 
As to claims 16 and 20, the present invention from the present application discloses a client terminal and method in which “ enable a user to set first print setting information that is based on the information of the first attribute defined in the specification of the IPP and second print setting information that is based on the information of the second attribute not defined in the specification of the IPP; and provide the set first and second print setting information, wherein communication is performed using the IPP between the print service and the printer based on the first and second print setting information, and then print based on the first and second print setting information is performed by the printer” which is allowable in combination with the other claimed limitations. 
The closest prior art such as REN (US P. No. 2019/0361636) and Ishihara (US P. No. 2015/0363139), which is recorded in the previous office action filed on 01/25/22. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Jazayeri et al. (US P. No. 8,854,669) discloses the cloud print service may search, rank, and select one or more available printers among the plurality of registered printers that are better suited for the print job and/or the user's preferences based on the user's location and/or preferences, previous print job history, attributes of the document subject to the print request (e.g., whether the document is an image document or text document), printer characteristics information such as the location, quality, availability and characteristics of the printers, and/or other information available to the cloud print service

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 10, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672